 In the Matter of FORD MOTOR COMPANY, EMPLOYERandLOCAL 4,MECHANICS EDUCATIONAL SOCIETY OF AMERICA, PETITIONERCases Nos. 7-RC-961, 962, 964.Decided November 21, 1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold L. Hudson,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent separate units of the followingemployees at the Employer's Monroe plant : Machine repairmen,hydraulic maintenance and repairmen, electricians, pipe and steamfitters,welders, tinsmiths, painters, carpenters, brick layers, mill-wrights, tool and die room employees, and powerhouse employees.2The Employer and the Intervenor, International Union, United Au-tomobile, Aircraft and Agricultural Implement Workers of America(UAW-CIO), contendinteraliathat the proposed units ateinappropriate.1The Intervenor'smotion to dismissthe petitionson the ground,inter atia,that theunits sought are inappropriate, is herebygranted for the reasons set forth in paragraphnumbered4, infra.2 In the alternative, the Petitioneris preparedto accepta single unit of all maintenancedepartment employees,plus separateunits of employees in the tooland die room, andthe powerhouse.92 NLRB No. 44.18801 FORD MOTOR COMPANY189Since 1941, the Employer and the Intervenor have bargained col-lectively on an employer-wide basis.Among the plants covered bycollective bargaining agreements have been two parts manufacturingplants located respectively at Flat Rock, Michigan, and Hamilton',,Ohio.For some time the Employer has considered both plants obso-lete.In November 1949 it purchased a new plant at Monroe, Michigan,,which is located about 13 miles from Flat Rock and 240 miles fromHamilton, to replace the Flat Rock and Hamilton plants. Since thespring of 1950, the Employer has been engaged in transferring theoperations of both. old plants to the new plant.'The transfer isexpected to be completed by December 1, 1950, at which time operationsat both old plants will have been discontinued.The transplanting of operations from Flat Rock and HamiltontoMonroe will result in the transfer of all machinery, except thatwhich is obsolete and will be replaced by more modern equipment,from the old plants to the new plant.All operations at Monroewill be identical with those formerly performed at Flat Rock andHamilton, except that a new die-casting operation will be-used tomanufacture a part formerly produced by stamping'The shift from Flat Rock and Hamilton to Monroe will result inan increase in work force.However, all employees at Flat Rock havebeen or will be transferred to Monroe. Those still at Flat Rock arecarried on the Monroe payroll.Employees at Hamilton- have beenoffered transfers to Monroe .5The plant-manager at Monroe is super-vising the closing operations of both Flat Rock and Hamilton.Allsupervisors at Flat Rock and 75 percent of those at Hamilton will be'transferred to Monroe.The three plants are all under the supervisionof the general manager of the Employer's parts and equipmentmanufacturing divisions.The Employer's contract with the Intervenor provides that the em-ployees of any new manufacturing plant shall be covered by theexisting contract if the Intervenor proves that it represents amajority of employees in such unit.However, neither the Employernor the Intervenor regards the Monroe plant as a new operation withinthe meaning of this section.Both consider it only as atransferredoperation, just as they have similarly considered comparable consoli-'A small tractor part manufacturing operation now carried on at Hamilton is beingtransferred to the Employer's tractor plant at Highland Park,Michigan,instead of toMonroe.4By February 1, 1951, the Employer also expects to transfer to Monroe a small hubcap operation now carried on at the Rouge plant.5It is uncertain how many Hamilton employees will take advantage of this offer,becauseof the distance between Hamilton and Monroe and the fact that the Employer has agreedto place any Hamilton employees meeting its-requirements in a new plant now beingbuilt in Cincinnati,only a few miles from Hamilton.929979-51-vol. 92-14 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDdations and transfers at other plants of the Employer.Consequently,the Employer has recognized the Intervenor from the beginning as thebargaining representative of the Monroe production and maintenanceemployees.It has also extended recognition to the guards' union atFlat Rock as the statutory representative of guards at Monroe.The Monroe plant represents the consolidation of the operations,though with some expansion, of two plants whose employees have beencovered by the employer-wide contracts between the Employer andthe Intervenor.In view of the transfer to the Monroe plant from theolder plants of practically all operations, most supervisors, and asubstantial number of employees, we hold, as do the contracting par-ties, that the Monroe plant represents little more than the Flat Rockand Hamilton plants transferred to a new location.' It followstherefore that the employees at Monroe are included in the employer-wide unit which has been represented by the Intervenor since 1941.In these circumstances, we find that the proposed units limited to onlyone plant of the Employer are, regardless of any other circumstance,inappropriate.?Accordingly, we shall dismiss the petitions.ORDERITISHEREBYORDEREDthat the petitions filed herein be, and theyhereby are,dismissed.Yale Rubber Manufacturing Company,85 NLRB 131.I Joseph E. Seagram & Sons, Inc.,83 NLRB 167. The Employer and the Intervenorcontend that the 1949 contract, whose original termination date was 1952, is a bar. Thiscontention is rejected because the 1949 contract has been reopened and modified in a waywhichwent beyond the reopeningclauseof thatcontract.